Citation Nr: 1644051	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-15 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to increases in the ratings for left hip degenerative joint disease (currently rated 30% prior to September 8, 2015, and 70% from that date, with an additional period of temporary 100 percent rating for convalescence).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1992 to December 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran initiated appeals in various other matters but did not perfect appeals in those matters following the issuance of a statement of the case (SOC); consequently, they are not before the Board.  The Board further notes that the Veteran filed a notice of disagreement with an August 2015 rating decision that denied service connection for a right ankle disability and sleep apnea; a review of the Veterans Appeals Control and Locator System (VACOLS) shows that the RO is currently processing these matters. As those issues have not been certified to the Board, they are therefore not before the Board at this time.  In his May 2014 substantive appeal, the Veteran requested a Travel Board hearing; in October 2015 correspondence, he withdrew that request. 

A request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a March 2012 statement, the Veteran stated that he is no longer working due to his service-connected left hip disability.  This statement raises a claim for a TDIU rating, which under the cited caselaw must be addressed.

The issue of metallosis in the blood has been raised by the record in a May 2016 claim, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board sincerely regrets the additional delay, a preliminary review of the record indicates that a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Veteran was last provided a VA examination in connection with his left hip degenerative joint disease in August 2012, more than four years ago.  In a November 2012 notice of disagreement and in several VA treatment records, he alleged that his service-connected left hip disability has increased in severity.  Accordingly, a contemporaneous examination to assess the severity is necessary.

In addition, subsequent to the August 2012 VA hip examination, the U.S. Court of Appeals for Veterans Claims recently held that VA joint examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016) (interpreting 38 C.F.R. § 4.59).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the August 2012 VA hip examination does not fully comport with the Court's holding and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA hip examination is necessary on this basis as well.

Additionally, the most recent VA treatment records associated with the record are from March 2015.  Updated records of any VA treatment the Veteran received for his left hip disability may contain pertinent information, are constructively of record, and must be obtained.




TDIU

In a March 2012 statement, the Veteran stated that he is no longer working due to his service-connected left hip degenerative joint disease.  As the issue of entitlement to a higher rating for a left hip disability is being remanded for additional development, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with this claim.  Hence, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of the claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together accordingly).

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for his service-connected left hip disability and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  The AOJ should obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should specifically obtain for the record copies of the complete clinical records of all VA left hip treatment the Veteran has received (i.e., update to the present complete records of his VA treatment for any left hip disability).  

3.  Thereafter, the AOJ should also arrange for the Veteran to be examined by an orthopedist to ascertain the current severity of his left hip disability. The Veteran's entire record should be reviewed by the examiner in connection with the examination. Based on review of the record and examination of the Veteran, the examiner should describe all symptoms and impairment of the left hip disability in detail. 

Specifically, the assessment should include range of motion studies for both hips on active and passive motion and in weight-bearing and non-weight-bearing.  If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the hips, he or she should clearly explain why that is so. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors. The examiner should comment as to whether the overall severity of the Veteran's left hip is moderate, moderately severe, markedly severe, or if it results in painful motion or weakness such as to require the use of crutches.  The examiner should also comment on the impact the left hip disability has/would be expected to have on employability, and include a rationale and reasoning with all opinions and conclusions.

4. After all the above development has been completed the AOJ should undertake whatever development deemed appropriate to adjudicate the Veteran's TDIU claim, to include determining whether referral for extraschedular consideration is appropriate.

5. The AOJ should then review the record and re-adjudicate the claims.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







